Citation Nr: 1602682	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia and mild degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for left knee ligament laxity.

3.  Entitlement to an evaluation in excess of 10 percent for right knee ligament laxity.

4.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.

5.  Entitlement to an evaluation in excess of 30 percent for right shoulder acromioclavicular separation.  

6.  Entitlement to an initial compensable evaluation for a chest scar associated with atherosclerotic heart disease, status post surgery.

7.  Entitlement to special monthly compensation for loss of use of the feet.

8.  Entitlement to special monthly compensation based on aid and attendance of another person.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to December 26, 2010.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1971 and from September 1972 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from November 2007, December 2008, November 2007, October 2009, May 2011, and September 2014 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of increased evaluations for the left knee and chest scar, special monthly compensation, and entitlement to a TDIU prior to December 26, 2010 were previously before the Board in August 2014, at which time the Board remanded them for additional development.  The requested development for these issues has been completed, and the claims are properly before the Board for appellate consideration.

The issues of increased evaluations for the right knee and right are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left knee chondromalacia and mild degenerative joint disease are characterized by flexion to 120 degrees, extension to 0 degrees, and pain.

2.  The left knee laxity is characterized by slight patellar subluxation.

3.  The chest scar associated with atherosclerotic heart disease, status post surgery, is 18 cm. long, is linear, and is not painful or unstable.

4.  The Veteran does not have loss of use of his feet due to service-connected disabilities.

5.  The Veteran is in need of regular aid and attendance of another person for certain activities of daily living due to his service-connected disabilities.

6.  The Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation since July 16, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left knee chondromalacia and mild degenerative joint disease have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2015).

2.  The criteria for an evaluation in excess of 10 percent for left knee laxity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, Diagnostic Code 5257 (2015).

3.  The criteria for a compensable evaluation for a chest scar associated with atherosclerotic heart disease, status post surgery have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2003).

4.  The criteria for an award of special monthly compensation based on loss of use of the feet have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2015).

5.  The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2015).

6.  The criteria for a grant of TDIU from July 16, 2007 through December 26, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated in August 2007 and June 2009 addressed the notice requirements, and the matters were re-adjudicated in subsequent supplemental statements of the case.  

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Left Knee Disabilities

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

In cases involving joints rated on the basis of limitation of motion, it must be considered whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

At July 2007 VA treatment the Veteran complained of left knee pain that was worse with recent stormy weather.  He denied locking, clicking or instability.  November 2007 VA physical therapy treatment records indicate that the Veteran had intense pain over the anterior horn of the left lateral meniscus.  The pain was rated 10 out of 10 with twisting or fully straightening the knee.  Severe knee pain began two weeks before with the sensation of cartilage popping out of the lateral side of the joint space.  He continued to complain of knee pain at subsequent VA treatment.

At a September 2007 Social Security examination, it was noted that the Veteran walked with a limp favoring his left knee.  The Veteran rose from the chair normally and got on and off the examination table without any problem.  On examination ligamentous testing in the left knee was normal and there was mild to moderate crepitus with flexion and extension.

The Veteran had a VA examination in November 2007 at which he complained of constant pain in the anteromedial and anterolateral aspects of the left knee.  He rated the pain as ranging between 4 to 7 out of 10.  The pain increased to 10 out of 10 for a few days at a time before returning to baseline.  There was no weakness, stiffness, heat, redness, or swelling in the left knee.  The knee gave out once or twice a day but did not lock.  The Veteran said that he used a walker outside his home for long distances and a cane inside his home.  He also reported being fitted for a brace that he would be getting in the mail.  There was no history of dislocation or recurrent subluxation.  The Veteran said that he could not kneel or squat without assistance, and he could not stand for more than 15 minutes in one position or walk more than 100 feet without knee pain.  The examiner observed that the Veteran was unable to take a few steps without holding onto something.  The Veteran could walk on his toes and heels with some obvious pain, and he had difficulty squatting and getting up without assistance. 

On examination, range of motion was flexion to 110 degrees and extension to 5 degrees.  There was no change in range of motion on repetitive testing and no additional limitation due to fatigue, weakness, incoordination, or lack of endurance on repetitive use.  In addition, there was no evidence of edema, effusion, weakness, redness, heat scars, abnormal movements, or guarding movements of the left knee.  There was no ankylosis or evidence of inflammatory arthritis of the left knee.  The knee was stable on ligament testing and there was pain on McMurray's testing of the medial meniscus.  The Veteran was diagnosed with degenerative joint and medial meniscus sprain disease of the left knee.  The examiner felt that the in-service injury was likely the cause of the current symptomatology. 

In a July 2008 statement the Veteran wrote that in June 2007 his left knee gave out.  He got sharp and severe pain that began in the center of the knee and shot down the bone towards the ankle.  Furthermore, he wrote that he could not walk or stand for very long because the knee gave out with no warning.  He could not use his knee brace because it interfered with circulation in his leg.  

At a November 2008 VA examination, the Veteran complained of constant left knee pain that was located predominantly over the anteromedial and anterolateral aspects.  The knee gave out on occasion and the pain increased with changes of weather and walking.  The Veteran used a cane and walker, and a scooter for longer distances.  He walked around the house, and when the weather was warm he walked in the yard.  No flares were noted on examination.  Therefore, the examiner felt that it would be speculative to state how a flare would affect function.  On examination, range of motion was flexion to 120 degrees and extension to 5 degrees.  There was mild to moderate crepitus in the left knee and discomfort at the ends of motion.  The knee had mild grade 1 laxity of the medial collateral ligament and pain with range of motion.  Repetitive testing did not reveal additional loss of range of motion, fatigue, weakness, or instability.  The examiner diagnosed the Veteran with chondromalacia and degenerative joint disease of the left knee.

At a September 2009 VA examination range of motion for the left knee was flexion to 90 degrees and extension to 5 degrees.  The Veteran said that he could not walk for 20 feet with two canes due to problems with balance, which he felt was due to the left knee.

At a May 2011 VA examination the Veteran reported left knee pain with standing, giving out, and swelling.  He said that there were no flare-ups in the left knee.  A wheelchair was needed for ambulating from room to room, and he used a cane for transferring from the chair to other surfaces.  Physical therapy had not resulted in any longstanding improvement.  There were functional limitations in standing and walking due to the knees and a cerebral vascular accident.  The Veteran could not perform active range of motion testing.  Passive range of motion was flexion to 90 degrees and extension to 0 degrees.  Repetitive testing could not be performed because of discomfort.  The examiner felt that there was no x-ray evidence of patellar subluxation.  It was noted that during the visit there were not flares, and therefore it would be speculation to comment on increased pain, weakness, incoordination, and fatigability during flare-ups.

The Veteran underwent another VA examination in September 2014 at which he complained of sudden, sharp shooting pain in his knees that quickly came and went.  He reported daily flare-ups that consisted of sharp, shooting pains that lasted for a few seconds.  On examination, flexion was to 120 degrees with pain at 120 degrees, and extension was to 0 degrees with pain at 0 degrees.  There was not any additional limitation in range of motion on repetitive testing or functional loss and/or functional impairment of the knee and lower leg.  Palpation caused pain or tenderness.  There was full muscle strength, joint stability tests were normal, and there was slight patellar subluxation/dislocation.  The examiner noted that the Veteran used a wheelchair and cane on a regular basis. 

The record does not show ankylosis of the right knee, dislocated semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable.  See 38 C.F.R. § 4.71a. 

The Veteran does not qualify for an evaluation in excess of 10 percent for left knee laxity because the record does not show moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  At the November 2007 VA examination, the Veteran reported the knee giving out once or twice a day, and there was no history of dislocation or recurrent subluxation.  The Veteran continued to report that the knee gave out, and at the November 2008 VA examination there was mild grade 1 laxity of the medial collateral ligament.  The May 2011 examiner opined that there was no x-ray evidence of patellar subluxation.  At the September 2014 VA examination joint stability tests were normal.  The record does not otherwise show moderate left knee ligament laxity.  

Regarding the claim for an evaluation in excess of 10 percent for left knee chondromalacia and mild degenerative joint disease, the record does not show that flexion has been limited to 45 degrees or that extension has been limited to 10 degrees.  Therefore, the Veteran does not qualify for compensable evaluations for limitation of flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  An evaluation in excess of 10 percent for the left knee is not available under Diagnostic Code 5010.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the limitations that the Veteran has as a result of his service-connected left knee disabilities, but the current disability evaluations contemplate these limitations.  In this regard, the November 2007 and November 2008 VA examiners found that there was no change in range of motion on repetitive testing and no additional limitation due to fatigue, weakness, incoordination, or lack of endurance.  Repetitive use could not be tested at subsequent examinations.  In addition, the Veteran's pain has been considered in the 10 percent evaluation for degenerative joint disease of the left knee.  Thus, the 10 percent evaluations presently assigned adequately contemplate the objective findings and subjective complaints, and increased evaluations are not warranted at any time during the course of the appeal.

B.  Chest Scar

Under the criteria in effect when he filed his claim, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2003).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

On October 23, 2008, during the course of the present appeal, Diagnostic Code 7800 was revised.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  The effective date of any award under the new criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.  Because the Veteran's claim was filed prior to October 23, 2008, the Board will consider only the criteria then in effect.

The VA and private treatment records do not contain complaints or treatment related to the chest scar.  The Veteran had a VA examination in September 2014 at which he had a 14 cm. linear scar on the chest.  The examiner observed that the scar was faded and hardly visible.  It was not painful or unstable, and there was not induration or discoloration.

The Veteran does not qualify for a compensable evaluation for the chest scar because the area was not 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).  At the September 2014 VA examination the scar was measured as 14 cm. long and was linear.  It is also noted that the Veteran would not qualify for a compensable evaluation under the revised rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  Furthermore, the other diagnostic codes for scars are not applicable because the scar is not deep, unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2003, 2015).  

C.  Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
	
The Board finds that the rating criteria contemplate the severity of the Veteran's left knee chondromalacia and mild degenerative joint disease and left knee ligament laxity.  Specifically, the pain, instability and limitation of motion have been considered by the rating criteria.  The rating criteria also consider the severity of the chest scar, and therefore they adequate, and referral for consideration of an extraschedular rating is not warranted.  Moreover, there is no showing that the chest scar has caused marked interference with employment or that the chest scar or left knee disabilities have caused frequent periods of hospitalization.  In regards to the left knee disabilities and marked interference with employment, the Board notes that the record shows that the left knee has interfered with employment, but that given the disposition herein of the claim for a TDIU, an extraschedular evaluation is not warranted.   

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for atherosclerotic heart disease, posttraumatic stress disorder (PTSD), right shoulder acromiclavicular separation, diabetes mellitus type 2, right knee chondromalacia, maxillary sinusitis, right knee ligament laxity, tinnitus, high frequency sensorineural hearing loss, and right thumb laceration residuals.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected left knee disabilities and chest scar, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 




III.  Special Monthly Compensation

Special monthly compensation (SMC) is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) (2014), and 38 C.F.R. §§ 3.350, 3.352 (2015).  

A.  Loss of Use of the Feet

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a), 4.63 (2015).  Loss of use of a foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches (8.9 centimeters) or more, will be taken as loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The United States Court of Appeals for Veterans Claims (Court) has stated that "[t]he relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350(a)(2), 4.63).

The November 2008 VA examiner opined that it was unlikely that the Veteran's bilateral knee condition caused loss of use of the feet.  The September 2014 VA knee examiner opined that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The record, including the findings from the November 2008 and September 2014 VA examinations, do not show that the Veteran has suffered loss of use of a foot or that he has effective function remaining that would be equally well served by an amputation with use of a suitable prosthetic appliance.  See 38 C.F.R. §§ 3.350(a)(2), 4.63, Tucker, 11 Vet. App. at 373.  Because the evidence preponderates against the claim of service connection for special monthly compensation based on loss of use of a foot, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Aid and Attendance

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a)

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c) (2015).

The Veteran's wife wrote in an August 2007 statement that he could not undress himself.  In August 2008 she wrote that the Veteran could not put his socks and shoes on or dress himself. 

At a September 2009 VA examination the Veteran said that he sat in a shower chair to bathe but had help to get in and out in order to prevent falls.  He was able to toilet himself and dress himself except for shoes and socks, although he sometimes had difficulty with shirts due to shoulder pain and stiffness.  The Veteran was able to make simple meals.  The May 2011 VA examiner noted that the Veteran needed help from his wife with dressing and undressing and transferring to the examination table.

The Veteran's wife wrote in July 2011 that the Veteran was unable to manage many basic life functions.  In the morning she helped get him out of bed and into his wheelchair.  She also helped him get into the bathroom and spotted him to make sure that he did not fall off the toilet or while in the shower.  The Veteran needed help bathing, dressing, and preparing food.

It does not appear that the Veteran is able to take care of himself without the regular assistance of another due to service-connected disabilities.  See 38 C.F.R. § 3.352(a).  The Board notes that the Veteran is able to feed himself.  However, overall the Board finds that the facts demonstrate the need for regular aid and attendance due to his numerous disabilities for the performance of certain relevant daily activities.  See generally Turco v. Brown, 9 Vet. App. 222, 224 (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  Therefore, resolving any doubt in the Veteran's favor, the Board concludes the evidence supports finding entitlement to special monthly compensation for regular aid and attendance is warranted.   38 U.S.C.A. § 5107(b).

IV.  TDIU

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran is seeking an increased evaluation for his left knee disabilities.  Since the record contains evidence of unemployability that has been obtained during the claims for increased evaluations, entitlement to a TDIU will be considered herein part and parcel of the claim for increased evaluations.  See id.  Thus, TDIU will be considered from the date when the Veteran filed his claim for increased evaluations for the left knee on July 16, 2007 until he was granted a 100 percent evaluation for atherosclerotic heart disease, status post myocardial infarction with bypass surgery, as of December 27, 2010.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities affecting a single body system, such as orthopedic, will be considered one disability for the purposes of a TDIU.  See id.  In addition, disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

As of July 16, 2007, service connection was in effect for PTSD, rated 30 percent disabling, acromioclavicular separation, right shoulder with degenerative changes (dominant), rated 30 percent disabling, atherosclerotic heart disease, rated 10 percent disabling, chondromalacia and mild degenerative joint disease, left knee, rated 10 percent disabling, chondromalacia patella, right knee, rated 10 percent disabling, maxillary sinusitis, rated 10 percent disabling, ligament laxity in the knees, rated 10 percent each, tinnitus, rated 10 percent disabling, hearing loss, rated noncompensable, laceration residuals, right thumb, rated noncompensable, and chest scar, rated noncompensable.  The Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) because the combined evaluation was 80 percent and the combined evaluation of the orthopedic disabilities was at least 40 percent. 

The evaluation for PTSD was increased to 50 percent as of June 17, 2009.  Service connection was subsequently awarded for diabetes mellitus type 2, as of December 2009 with an evaluation of 20 percent.  The evaluation for hearing loss was increased to 20 percent as of June 17, 2009, and the evaluation for atherosclerotic heart disease was increased to 100 percent as of December 27, 2010.

At the November 2007 VA examination the Veteran reported that he stopped working in June 2007.  The Veteran reported at the November 2008 VA examination that he had worked as a truck.  In his June 2009 claim for a TDIU, the Veteran indicated that his education level was one year of college.  

At a September 2007 Social Security examination, the Veteran said that his most important problems were shortness of breath and back pain.  He also complained of knee pain, with the left knee worse, and of chest pain once in a while.  The examiner felt that it would be difficult for the Veteran to travel or walk for prolonged periods because of shortness of breath.  There was not much limitation with sitting, and the Veteran could stand for an hour and a half and walk for 50 or 60 feet.  The examiner also felt that the Veteran could lift about 15 pounds, and carrying light objects a short distance would not be a problem.
  
The Veteran had a VA examination for PTSD in September 2009.  The examiner felt that the Veteran was fully employable based purely on his mental health symptomatology.  It was noted that the Veteran cited only physical health related issues when asked why he was not working.  However, the examiner also noted that PTSD caused clinically significant distress in social and occupational functioning.  At a September 2009 VA joints examination, the Veteran said that he had worked as a long haul trucker until June 2007.  The examiner opined that the Veteran could not perform heavy physical work due to his knees.  The Veteran would be able to perform sedentary work with periods of weight bearing for up to one hour.  The right shoulder would prevent the Veteran from being able to lift repeatedly overhead, but he would be able to perform repeated work at chest or waist level, including moving up to 25 pounds.  A September 2009 VA audiological examiner felt that hearing loss would affect employment in that the Veteran would have some problems with high levels of background noise.

The record shows that the service-connected disabilities prevented the Veteran from securing or following a substantially gainful occupation from July 16, 2007.  As discussed above, the September 2009 VA examiner felt that PTSD caused clinically significant distress in social and occupational functioning.  The September 2009 VA joints examiner felt that the Veteran could not perform physical labor and that there were limitations in his ability to do sedentary employment.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence shows the criteria for an award of TDIU benefits are met effective July 16, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An evaluation in excess of 10 percent for left knee chondromalacia and mild degenerative joint disease is denied.

An evaluation in excess of 10 percent for left knee ligament laxity is denied.

A compensable evaluation for a chest scar associated with atherosclerotic heart disease, status post surgery, is denied.

Special monthly compensation based on loss of use of a foot is denied.

Subject to the law and regulations governing payment of monetary benefits, Special monthly compensation based on aid and attendance of another person is granted.

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted from July 16, 2007 through December 26, 2010.


REMAND

In regards to the claims for increased evaluations for the right knee and right shoulder, in September 2015 the Veteran submitted a notice of disagreement to the September 2014 rating decision.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The record shows that the Veteran receives treatment through VA.  VA treatment records to September 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his right knee and right shoulder disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Obtain VA treatment records from September 2014 to the present.

4.  Issue the Veteran a statement of the case on his claims of entitlement to increased evaluations for right knee ligament laxity, right knee chondromalacia, and right shoulder acromioclavicular separation, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Allow him an opportunity to respond.











	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


